DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered. 

Response to Amendment
The amendment and corresponding arguments filed on 2/22/2021 have been entered.  Claims 1-4, 7, 8, 10-13, 15-18, 22, 24-27, 29 and 30 have been amended.  Claims 31 and 32 have been added.  Claims 1-32 are currently pending in this application, with claims 1, 15, 29 and 30 being independent.  

Response to Arguments
	
35 USC 102/103 Rejections
On page 12 of 14 of the Arguments filed on 2, Applicant argues that Ryden, in view of Kim fails to teach or suggest, “receiving a first set of location assistance data, comprising positioning reference signal (PRS) timing and frequency”.  Examiner respectfully disagrees.
	

information (broadcast assistance data) is provided to multiple wireless devices in the same time-frequency resources.  In addition, in [0152], it states the assistance data can be provided in a broadcast system information block (SIB) and should contain PRS configuration including the approximate cell timing information.  Therefore, Ryden teaches this limitation.
Regarding the transmission of assistance data being a point to multiple point transmission, as explained in [0024], where it states that the network node may trigger the transmission of e.g. positioning assistance data to only wireless devices which need the mentioned positioning assistance data.  It also states in [0046], the positioning assistance data may be broadcast using MBMS and that MBMS is used in situations when it is better to broadcast the positioning assistance data instead of doing individual transmissions to each wireless device i.e. unicast.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 14-17 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ryden, et al (US PG Publication 2020/0084586), hereafter Ryden, in view of Kim, et al (US PG Publication 2020/0389766), and hereafter Kim.

Regarding claim 1, Ryden teaches a method of obtaining location information performed by a user equipment (UE) comprising: 
receiving a first set of location assistance data, comprising positioning reference signal (PRS) timing and frequency configuration information, that is broadcast by at least one wireless node, wherein the broadcast of the first set of location assistance data is a point to multiple point transmission
	([0024] - The network node may trigger the transmission of e.g. positioning assistance data to only wireless devices which need the mentioned positioning assistance data
	[0046] - The positioning assistance data may be broadcast using Multimedia broadcast multicast services (MBMS), which support broadcast services within a single network.  This implies that the same information is provided to multiple wireless devices in the same time-frequency resources, and the wireless devices can be dispersed over a wide area, even in different cells.  MBMS is used in situations when it is better to broadcast the positioning assistance data instead of doing individual transmissions to each wireless device i.e. unicast
[0152] - For TDOA positioning, it is possible to assume that the assistance information can be provided in a broadcast system information block (SIB).  The assistance data to be broadcasted for OTDOA should contain the list of reference and neighbor cells information which contain PRS configuration.  For each neighbor cell, the approximate cell timing information may also be included);
obtaining at least some of the location information based at least in part on the first set of location assistance data
([0092] - Action 530.  The wireless device 10 uses the positioning 
assistance data for positioning the wireless device 10.  Thus, the wireless device 10 receives the positioning assistance data
	[0093] - The wireless device 10 considers positioning assistance data part provided via broadcast to support positioning measurements).
Ryden does not teach
receiving a request for location information from a location server; and
transmitting the at least some of the location information, comprising PRS measurement information, to the location server.
In the same field of endeavor, Kim teaches the limitations not taught by Ryden, including
receiving a request for location information from a location server
([0120] - A BS may request information for D-PRS configuration to a UE 830); and
transmitting the at least some of the location information, comprising PRS measurement information, to the location server
([0121] - The UE 830 may report the information requested in "step (1)" to the BS).


Regarding claim 2, Ryden, in view of Kim, teaches the method of claim 1.  Kim further teaches 
wherein the location information comprises
location measurements
([0110] - The BS may request the UE 830 to report the strengths (e.g., reference signal received powers (RSRPs)) of signals obtained by measuring CSI-RSs, CRSs, and PRSs of signals received from reference cells for which RSTDs are to be measured, and signal strengths obtained by measuring SRSs received from specific drones), 
a location estimate
([0155] - The BS may estimate the location of the UE 1530 based on the RSTD) or
both the location measurements and the location estimate
([0110] - The BS may request the UE 830 to report the strengths (e.g., reference signal received powers (RSRPs)) of signals obtained by measuring CSI-RSs, CRSs, and PRSs of signals received from reference cells for which RSTDs are to be measured, and signal strengths obtained by measuring SRSs received from specific drones
[00155] - The BS may estimate the location of the UE 1530 based on the RSTD).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, in view of Kim, which includes a mobile device requesting/receiving assistance data associated with the mobile device’s capabilities, to include Kim’s teaching of transmitting the PRS measurement information to a location server, for the benefit of providing a method of performing positioning at a user equipment (UE) in a wireless communication system (see [0009]). 
 	
Regarding claim 14, Ryden, in view of Kim, teaches the method of claim 1.  Ryden further teaches
wherein the at least one wireless node comprises an evolved Node B (eNB)
([0043] - A radio network node 12 providing radio coverage over a service area.   The radio network node 12 may be a base station e.g. a radio base station such as an evolved Node B (eNB, eNode B)), 
a next generation eNB (ng-eNB), 
a New Radio (NR) Node B (gNB)
([0043] - A radio network node 12 providing radio coverage over a service area of a first radio access technology (RAT), such as NR.  The radio network node 12 may be a base station e.g. a radio base station such as a gNodeB) or 

([0043] - A radio network node 12 providing radio coverage over a service area of a first radio access technology (RAT), such as Wi-Fi.  The radio network node 12 may be a Wireless Local Area Network (WLAN) access point or Access Point), or
a combination thereof.

Regarding claim 15, Ryden teaches a user equipment (UE) capable of obtaining location information, the UE comprising: 
at least one wireless transceiver configured to wirelessly communicate with at least one wireless network
([0017] – A wireless device for handling positioning of the wireless device in a wireless communications network);
memory configured to store location assistance data and location information
([0119] – The wireless device 10 further comprises a memory 906 
comprising one or more memory units.  The memory 906 comprises instructions executable by the processing circuitry 901 to perform the methods herein when being executed in the wireless device 10.  The memory 906 is arranged to be used to store e.g. information, data such as Positioning assistance data, how to receive the positioning assistance data, type of RTK data, etc.); and 
at least one processor coupled to the at least one wireless transceiver and the memory
([0115] – The wireless device 10 may comprise processing circuitry 901, e.g. one or more processors, configured to perform the methods) and 
configured to receive via the at least one wireless transceiver a first set of location assistance data, comprising positioning reference signal (PRS) timing and frequency configuration information, that is broadcast by at least one wireless node, wherein the broadcast of the first set of location assistance data is a point to multiple point transmission
	([0024] - The network node may trigger the transmission of e.g. positioning assistance data to only wireless devices which need the mentioned positioning assistance data
	[0046] - The positioning assistance data may be broadcast using Multimedia broadcast multicast services (MBMS), which support broadcast services within a single network.  This implies that the same information is provided to multiple wireless devices in the same time-frequency resources, and the wireless devices can be dispersed over a wide area, even in different cells.  MBMS is used in situations when it is better to broadcast the positioning assistance data instead of doing individual transmissions to each wireless device i.e. unicast
[0152] - For TDOA positioning, it is possible to assume that the assistance information can be provided in a broadcast system information block (SIB).  The assistance data to be broadcasted for OTDOA should contain the list of reference and neighbor cells information which contain PRS configuration.  For each neighbor cell, the approximate cell timing information may also be included),

([0092] - Action 530.  The wireless device 10 uses the positioning 
assistance data for positioning the wireless device 10.  Thus, the wireless device 10 receives the positioning assistance data
	[0093] - The wireless device 10 considers positioning assistance data part provided via broadcast to support positioning measurements).
Ryden does not teach
receive via the at least one wireless transceiver a request for the location information from a location server,
transmit via the at least one wireless transceiver at least some of the location information, comprising PRS measurement information, to the location server.

In the same field of endeavor, Kim teaches the limitations not taught by Ryden, including
receive via the at least one wireless transceiver a request for the location information from a location server
([0120] - A BS may request information for D-PRS configuration to a UE 830),
transmit via the at least one wireless transceiver at least some of 
the location information, comprising PRS measurement information, to the location server
([0121] - The UE 830 may report the information requested in "step (1)" to the BS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, which includes a mobile device requesting/receiving assistance data associated with the mobile device’s capabilities, to include Kim’s teaching of transmitting the PRS measurement information to a location server, for the benefit of providing a method of performing positioning at a user equipment (UE) in a wireless communication system (see [0009]).

Regarding claim 16, Ryden, in view of Kim, teaches the UE of claim 15.  Razavi further teaches
wherein the location information comprises
location measurements
([0110] - The BS may request the UE 830 to report the strengths (e.g., reference signal received powers (RSRPs)) of signals obtained by measuring CSI-RSs, CRSs, and PRSs of signals received from reference cells for which RSTDs are to be measured, and signal strengths obtained by measuring SRSs received from specific drones), 
a location estimate
([0155] - The BS may estimate the location of the UE 1530 based on the RSTD) or
Both the location measurements and the location estimate
([0110] - The BS may request the UE 830 to report the strengths (e.g., reference signal received powers (RSRPs)) of signals obtained by measuring CSI-RSs, CRSs, and PRSs of signals received from reference cells for which RSTDs are to be measured, and signal strengths obtained by measuring SRSs received from specific drones
[00155] - The BS may estimate the location of the UE 1530 based on the RSTD).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, in view of Kim, which includes a mobile device requesting/receiving assistance data associated with the mobile device’s capabilities, to include Kim’s teaching of transmitting the PRS measurement information to a location server, for the benefit of providing a method of performing positioning at a user equipment (UE) in a wireless communication system (see [0009]). 

Regarding claim 28, Ryden, in view of Kim, teaches the UE of claim 15.  Ryden further teaches
wherein the at least one wireless node comprises 
an evolved Node B (eNB)
([0043] - A radio network node 12 providing radio coverage over a service area.   The radio network node 12 may be a base station e.g. a radio base station such as an evolved Node B (eNB, eNode B)), 
a next generation eNB (ng-eNB), 

([0043] - A radio network node 12 providing radio coverage over a service area of a first radio access technology (RAT), such as NR.  The radio network node 12 may be a base station e.g. a radio base station such as a gNodeB) or 
an IEEE 802.11 WiFi access point
([0043] - A radio network node 12 providing radio coverage over a service area of a first radio access technology (RAT), such as Wi-Fi.  The radio network node 12 may be a Wireless Local Area Network (WLAN) access point or Access Point), or
a combination thereof.  

Regarding claim 29, Ryden teaches a user equipment (UE) capable of obtaining location information, the UE comprising: 
means for receiving a first set of location assistance data, comprising positioning reference signal (PRS) timing and frequency configuration information, that is broadcast by at least one wireless node, wherein the broadcast of the first set of location assistance data is a point to multiple point transmission
	([0024] - The network node may trigger the transmission of e.g. positioning assistance data to only wireless devices which need the mentioned positioning assistance data
	[0046] - The positioning assistance data may be broadcast using Multimedia broadcast multicast services (MBMS), which support broadcast services within a single network.  This implies that the same information is provided to multiple wireless devices in the same time-frequency resources, and the wireless devices can be dispersed over a wide area, even in different cells.  MBMS is used in situations when it is better to broadcast the positioning assistance data instead of doing individual transmissions to each wireless device i.e. unicast
[0152] - For TDOA positioning, it is possible to assume that the assistance information can be provided in a broadcast system information block (SIB).  The assistance data to be broadcasted for OTDOA should contain the list of reference and neighbor cells information which contain PRS configuration.  For each neighbor cell, the approximate cell timing information may also be included);
means for transmitting capability information to a location server comprising an indication of a level of support by the UE for receiving location assistance data via broadcast
([0093] - The wireless device 10 and location server 15, being an example of the network node, optionally exchange capability information (actions 51 and 52) before the wireless device 10 requests assistance data);
means for obtaining at least some of the location information based at least in 
part on the first set of location assistance data
([0092] - Action 530.  The wireless device 10 uses the positioning 
assistance data for positioning the wireless device 10.  Thus, the wireless device 10 receives the positioning assistance data
[0093] - The wireless device 10 considers positioning assistance data part provided via broadcast to support positioning measurements).

means for receiving a request for location information from a location server;  
means for transmitting the at least some of the location information, comprising PRS measurement information, to the location server.
In the same field of endeavor, Razavi teaches the limitations not taught by Ryden, including
means for receiving a request for location information from a location server
([0120] - A BS may request information for D-PRS configuration to a UE 830);  
means for transmitting the at least some of the location information, comprising PRS measurement information, to the location server
([0121] - The UE 830 may report the information requested in "step (1)" to the BS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, which includes a mobile device requesting/receiving assistance data associated with the mobile device’s capabilities, to include Kim’s teaching of transmitting the PRS measurement information to a location server, for the benefit of providing a method of performing positioning at a user equipment (UE) in a wireless communication system (see [0009]).
	
	Regarding claim 30, Ryden teaches 
a non-transitory storage medium including program code stored thereon, the program code is operable to cause at least one processor in a user equipment 

([0120] - The methods according to the embodiments described herein for the wireless device 10 are respectively implemented by means of e.g. a computer 
program product 907 or a computer program, comprising instructions, which, when executed on at least one processor, cause the at least one processor to carry out the actions described herein, as performed by the wireless device.  The computer program product may be stored on a computer-readable storage medium 908, e.g. a universal serial bus (USB) stick, a disc or similar),
the program code comprising instructions to: 
receive a first set of location assistance data, comprising positioning reference signal (PRS) timing and frequency configuration information, that is broadcast by at least one wireless node, wherein the broadcast of the first set of location assistance data is a point to multiple point transmission
	([0024] - The network node may trigger the transmission of e.g. positioning assistance data to only wireless devices which need the mentioned positioning assistance data
	[0046] - The positioning assistance data may be broadcast using Multimedia broadcast multicast services (MBMS), which support broadcast services within a single network.  This implies that the same information is provided to multiple wireless devices in the same time-frequency resources, and the wireless devices can be dispersed over a wide area, even in different cells.  MBMS is used in situations when it is better to broadcast the positioning assistance data instead of doing individual transmissions to each wireless device i.e. unicast
[0152] - For TDOA positioning, it is possible to assume that the assistance information can be provided in a broadcast system information block (SIB).  The assistance data to be broadcasted for OTDOA should contain the list of reference and neighbor cells information which contain PRS configuration.  For each neighbor cell, the approximate cell timing information may also be included);
obtain at least some of the location information based at least in part on the first set of location assistance data
([0092] - Action 530.  The wireless device 10 uses the positioning 
assistance data for positioning the wireless device 10.  Thus, the wireless device 10 receives the positioning assistance data
	[0093] - The wireless device 10 considers positioning assistance data part provided via broadcast to support positioning measurements).

Ryden does not teach
receive a request for location information from a location server;  
transmit the at least some of the location information, comprising PRS measurement information, to the location server.
In the same field of endeavor, Razavi teaches the limitations not taught by Ryden, including
receive a request for location information from a location server
([0120] - A BS may request information for D-PRS configuration to a UE 830);  
transmit the at least some of the location information, comprising PRS measurement information, to the location server
([0121] - The UE 830 may report the information requested in "step (1)" to the BS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, which includes a mobile device requesting/receiving assistance data associated with the mobile device’s capabilities, to include Kim’s teaching of transmitting the PRS measurement information to a location server, for the benefit of providing a method of performing positioning at a user equipment (UE) in a wireless communication system (see [0009]).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryden, in view of Kim, and further in view of Razavi, et al (US PG Publication 2020/0045667), hereafter Razavi.

Regarding claim 3, Ryden, in view of Kim, teaches the method of claim 2.  
Ryden further teaches
further comprising transmitting capability information to a location server comprising an indication of a level of support by the UE for receiving location assistance data via broadcast
([0093] - The wireless device 10 and location server 15, being an example of the network node, optionally exchange capability information (actions 51 and 52) before the wireless device 10 requests assistance data).

Ryden, in view of Kim, does not teach
wherein the location information is determined by the location server based at least in part on the capability information.
In the same field of endeavor, Razavi teaches the limitations not taught by Ryden, in view of Kim, including

wherein the location information is determined by the location server based at least in part on the capability information
([00170] - The network node determines, based on a UE capability, at least one parameter related to OTDOA positioning with NB-IoT or FeMTC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, in view of Kim, which includes a mobile device requesting/receiving assistance data associated with the mobile device’s capabilities, to include Razavi’s teaching of transmitting the PRS measurement information to a location server, for the benefit of a wireless device determining, based on a UE capability related to OTDOA positioning with NB-IoT or FeMTC known or available to the UE, at least one parameter related to OTDOA positioning (see [0165]).


Ryden further teaches
Wherein the at least one processor is further configured to transmit capability information to the location server comprising an indication of a level of support by the UE for receiving location assistance data via broadcast
([0093] - The wireless device 10 and location server 15, being an example of the network node, optionally exchange capability information (actions 51 and 52) before the wireless device 10 requests assistance data).
Ryden, in view of Kim, does not teach
wherein the location information is determined by the location server based at least in part on the capability information.
In the same field of endeavor, Razavi teaches the limitations not taught by Ryden, in view of Kim, including
wherein the location information is determined by the location server based at least in part on the capability information
([00170] - The network node determines, based on a UE capability, at least one parameter related to OTDOA positioning with NB-IoT or FeMTC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, in view of Kim, which includes a mobile device requesting/receiving assistance data associated with the mobile device’s capabilities, to include Razavi’s teaching of transmitting the PRS measurement information to a location server, for the benefit of a wireless device determining, based on a UE capability related to OTDOA positioning with NB-IoT or .

Claims 4-10, 12, 13, 18-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ryden, in view of Kim, and further in view of Edge, et al (US PG Publication 2016/0029162), hereafter Edge.
Regarding claim 4, Ryden, in view of Kim, teaches the method of claim 1.  Ryden further teaches
further comprising transmitting capability information to a location server comprising an indication of a level of support by the UE for receiving location assistance data via broadcast
([0093] - The wireless device 10 and location server 15, being an example of the network node, optionally exchange capability information (actions 51 and 52) before the wireless device 10 requests assistance data), and
wherein the indication of the level of support by the UE for receiving the location assistance data via broadcast comprises at least one of: 
an identification of first System Information Blocks (SIBs) that can be received by the UE via broadcast, wherein the first SIBs comprise first types of location assistance data
([0081] – The positioning assistance data to be broadcasted may be defined in a System Information Block (SIB) which is dedicated to the positioning assistance information).
Ryden, in view of Kim, does not teach

an identification of third types of location assistance data that can be received by the UE via broadcast;
an identification of fourth types of location assistance data that can be received in ciphered form by the UE via broadcast;  
an identification of at least one ciphering key previously received by the UE, wherein the at least one ciphering key enables deciphering by the UE of location assistance data received in ciphered form by the UE via broadcast;
an indication of an ability by the UE to receive location assistance data in ciphered form via broadcast;  
an indication of at least one Radio Access Technology (RAT) in which location assistance data is broadcast, wherein the UE currently has access to the at least one RAT; or 
some combination of the foregoing.

In the same field of endeavor, Edge teaches the limitations not taught by Ryden, in view of Kim, including
an identification of second SIBs that can be received by the UE via broadcast, wherein the second SIBs comprise second types of location assistance data in ciphered form
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data 2) types of broadcast system supported (e.g. SIB) and 3) ability to cipher/decipher broadcast Assistance Data);
an identification of third types of location assistance data that can be received by the UE via broadcast
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data);
an identification of fourth types of location assistance data that can be received in ciphered form by the UE via broadcast
([0054] - The capabilities information may additionally include, but is not limited to ability to cipher/decipher broadcast Assistance Data);  
an identification of at least one ciphering key previously received by the UE, wherein the at least one ciphering key enables deciphering by the UE of location assistance data received in ciphered form by the UE via broadcast
([0054] - The capabilities information may additionally include, but is not limited to ability to cipher/decipher broadcast Assistance Data);
an indication of an ability by the UE to receive location assistance data in ciphered form via broadcast
([0054] - The capabilities information may additionally include, but is not limited to ability to cipher/decipher broadcast Assistance Data);  

([0054] - The capabilities information may additionally include, but is not limited to 2) types of broadcast system supported (e.g. LTE)); or 
some combination of the foregoing
([0054] - The capabilities information may additionally include, but is not limited to all of the capabilities above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, in view of Kim, which includes a mobile device requesting/receiving assistance data associated with the mobile device’s capabilities, to include Edge’s teaching of receiving location assistance data via broadcast comprising at least one of an identification of several types of assistance data, for the benefit of enabling broadcasting for LCS Assistance Data for enabling: faster and more accurate location; use of target based position methods such as GNSS; offloading of Location Servers; an ability to charge for some/all broadcast assistance if ciphering is used; and an ability to support roamers as well as home subscribers in the serving network (see [0005]).
	
Regarding claim 5, Ryden, in view of Kim, and further in view of Edge, teaches the method of claim 4.  
Edge further teaches

the first types of location assistance data
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data and 2) types of broadcast system supported (e.g. SIB)), 
the second types of location assistance data
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data 2) types of broadcast system supported (e.g. SIB) and 3) ability to cipher/decipher broadcast Assistance Data), 
the third types of location assistance data
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data and 2) types of broadcast system supported (e.g. SIB)) and 
the fourth types of location assistance data
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data 2) types of broadcast system supported (e.g. SIB) and 3) ability to cipher/decipher broadcast Assistance Data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, in view of Kim, and 

Regarding claim 6, Ryden, in view of Kim, and further in view of Edge, teaches the method of claim 4. 
Ryden further teaches
wherein at least one of the first types of location assistance data
([0081] – The positioning assistance data to be broadcasted may be defined in a System Information Block (SIB) which is dedicated to the positioning assistance information
[0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of: 
[0088] One block dedicated to A-GNSS
[0089] One block dedicated to DGNSS), 
the second types of location assistance data, 
the third types of location assistance data or 
the fourth types of location assistance data 

	
Regarding claim 7, Ryden, in view of Kim, and further in view of Edge, teaches the method of claim 6.  
Ryden further teaches
wherein the at least one position method comprises 
UE assisted Global Navigation Satellite System (A-GNSS)
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of: 
[0088] One block dedicated to A-GNSS), 
UE based A-GNSS
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of: 
[0088] One block dedicated to A-GNSS
[0089] One block dedicated to DGNSS), 
UE assisted Observed Time Difference of Arrival (OTDOA)
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to OTDOA assistance information), 
UE based OTDOA
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to OTDOA assistance information), 
UE assisted Wireless Local Area Network (WLAN), 
UE based WLAN, 
UE assisted Enhanced Cell ID (ECID), 
UE based ECID, 
UE assisted Real Time Kinematics (RTK)
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to RTK data), 
UE based RTK
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to RTK data), 
UE assisted Precise Point Positioning (PPP)
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0090] - One block to a more accurate satellite info called Precise Point Positioning (PPP) info), 
UE based PPP
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0090] - One block to a more accurate satellite info called Precise Point Positioning (PPP) info), or
Differential GNSS (DGNSS)
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to DGNSS), or
a combination thereof.

Regarding claim 8, Ryden, in view of Kim, and further in view of Edge, teaches the method of claim 4.  Ryden further teaches
wherein the indication of the level of support by the UE for receiving the location assistance data via broadcast further comprises 
an identification of at least one Global Navigation Satellite System (GNSS) for which the UE can receive at least one of
the first types of location assistance data
([0081] – The positioning assistance data to be broadcasted may be defined in a System Information Block (SIB) which is dedicated to the positioning assistance information
[0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of: 
[0088] One block dedicated to A-GNSS
[0089] One block dedicated to DGNSS), 
the second types of location assistance data, 
the third types of location assistance data or 
the fourth types of location assistance data.

Regarding claim 9, Ryden, in view of Kim, teaches the method of claim 1.
Ryden, in view of Kim, does not teach
receiving a second set of location assistance data from the location server, wherein the second set of location assistance data comprises location assistance data not received in the first set of location assistance data and 
obtaining at least some of the location information based at least in part on the first set of location assistance data and the second set of location assistance data.
In the same field of endeavor, Edge teaches the limitations not taught by Ryden, in view of Kim, including
receiving a second set of location assistance data from the location server, wherein the second set of location assistance data comprises location assistance data not received in the first set of location assistance data
([0105] – A broadcast Assistance Data message (e.g. as broadcast according to FIG. 6 or FIG. 8) may comprise, a) an unencapsulated and unciphered LPP Provide Assistance Data message, b) an unencapsulated and unciphered LPP/LPPe Provide Assistance Data message, c) an encapsulated LPP Provide Assistance Data message that may optionally be ciphered and/or digitally signed, or d) an encapsulated LPP/LPPe Provide Assistance message that may optionally be ciphered and/or digitally signed
[0106] - Broadcast capable UEs may be informed of the variant being used by a server by point to point means--e.g. whether the server uses variant (a), (b), (c) or (d) above (received point to point instead of via broadcast, like previously)); and 
obtaining at least some of the location information based at least in part on the first set of location assistance data and the second set of location assistance data
([0105] – The unenapsulated and unciphered information is used as location assistance data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, in view of Kim, which includes a mobile device requesting/receiving assistance data associated with the mobile device’s capabilities, to include Edge’s teaching of receiving location assistance data via broadcast comprising at least one of an identification of several types of assistance data, for the benefit of enabling broadcasting for LCS Assistance Data for enabling: faster and more accurate location; use of target based position methods such as GNSS; offloading of Location Servers; an ability to charge for some/all broadcast 

Regarding claim 10, Ryden, in view of Kim, and further in view of Edge, teaches the method of claim 9.  
Ryden further teaches further comprising:
transmitting capability information to a location server comprising an indication of a level of support by the UE for receiving location assistance data via broadcast
([0093] - The wireless device 10 and location server 15, being an example of the network node, optionally exchange capability information (actions 51 and 52) before the wireless device 10 requests assistance data).


Edge further teaches
wherein the second set of location assistance data is determined by the location server based at least in part on the capability information
([0106] - Broadcast capable UEs may be informed of the variant being used by a server by point to point means--e.g. whether the server uses variant (a), (b), 
(c) or (d) above.  Target UEs that have minimal broadcast capability (e.g. that 
do not support reception of Assistance Data point to point related to broadcast 
support and do not support variants (c) and (d) above) may assume the 
unencapsulated variant (a) or (b)).


Regarding claim 12, Ryden, in view of Kim, teaches the method of claim 1.  
Ryden, in view of Kim, does not teach
further comprising: 
receiving a request for capability information from the location server, the capability information comprising an indication of a level of support by the UE for receiving location assistance data via broadcast; and 
transmitting the capability information in response to receiving the request.
	In the same field of endeavor, Edge teaches the limitations not taught by Ryden, in view of Kim, including
	 further comprising: 

([0054] - The Location Server 215 may instigate the capabilities exchange protocol between the Location Server 215 and the UE 220.  The capabilities exchange shown in steps 204 and 205 enable Location Server 215 to discover which types of assistance UE 220 is able to receive using broadcast over different broadcast systems)); and 
transmitting the capability information in response to receiving the request
([0054] - The capabilities exchange shown in steps 204 and 205 enable Location Server 215 to discover which types of assistance UE 220 is able to receive using broadcast over different broadcast systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, in view of Kim, which includes a mobile device requesting/receiving assistance data associated with the mobile device’s capabilities, to include Edge’s teaching of receiving location assistance data via broadcast comprising at least one of an identification of several types of assistance data, for the benefit of enabling broadcasting for LCS Assistance Data for enabling: faster and more accurate location; use of target based position methods such as GNSS; offloading of Location Servers; an ability to charge for some/all broadcast assistance if ciphering is used; and an ability to support roamers as well as home subscribers in the serving network (see [0005]).

Regarding claim 13, Ryden, in view of Kim, teaches the method of claim 1.  Ryden, in view of Kim, does not teach
wherein at least a portion of the first set of location assistance data is ciphered,
the method further comprising: 
receiving at least one ciphering key; and 
deciphering the at least the portion of the first set of location assistance data based on the at least one ciphering key.
	In the same field of endeavor, Edge teaches the limitations not taught by Ryden, in view of Kim, including
wherein at least a portion of the first set of location assistance data is ciphered,
the method further comprising: 
receiving at least one ciphering key
([0140] - The Assistance Data included in the broadcast message is key value stored on the device (which may be the same as the ciphering key value used by the server); and 
deciphering the at least the portion of the first set of location assistance data based on the at least one ciphering key.
([0140] - The Assistance Data included in the broadcast message is deciphered using a deciphering key value stored on the device (which may be the same as the ciphering key value used by the server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, in 

Regarding claim 18, Ryden, in view of Kim, teaches the UE of claim 15.  Ryden further teaches
Wherein the at least one processor is further configured to transmit capability information to the location server comprising an indication of a level of support by the UE for receiving location assistance data via broadcast
([0093] - The wireless device 10 and location server 15, being an example of the network node, optionally exchange capability information (actions 51 and 52) before the wireless device 10 requests assistance data)

wherein the indication of the level of support by the UE for receiving location assistance data via broadcast comprises at least one of: 

([0081] – The positioning assistance data to be broadcasted may be defined in a System Information Block (SIB) which is dedicated to the positioning assistance information).
Ryden, in view of Kim, does not teach
an identification of second SIBs that can be received by the UE via broadcast, wherein the second SIBs comprise second types of location assistance data in ciphered form;
an identification of third types of location assistance data that can be received by the UE via broadcast;
an identification of fourth types of location assistance data that can be received in ciphered form by the UE via broadcast;  
an identification of at least one ciphering key previously received by the UE, wherein the at least one ciphering key enables deciphering by the UE of location assistance data received in ciphered form by the UE via broadcast;
an indication of an ability by the UE to receive location assistance data in ciphered form via broadcast;  
an indication of at least one Radio Access Technology (RAT) in which location assistance data is broadcast, wherein the UE currently has access to the at least one RAT; or 
some combination of the foregoing.

an identification of second SIBs that can be received by the UE via broadcast, wherein the second SIBs comprise second types of location assistance data in ciphered form
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data 2) types of broadcast system supported (e.g. SIB) and 3) ability to cipher/decipher broadcast Assistance Data);
an identification of third types of location assistance data that can be received by the UE via broadcast
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data);
an identification of fourth types of location assistance data that can be received in ciphered form by the UE via broadcast
([0054] - The capabilities information may additionally include, but is not limited to ability to cipher/decipher broadcast Assistance Data);  
an identification of at least one ciphering key previously received by the UE, wherein the at least one ciphering key enables deciphering by the UE of location assistance data received in ciphered form by the UE via broadcast
([0054] - The capabilities information may additionally include, but is not limited to ability to cipher/decipher broadcast Assistance Data);

([0054] - The capabilities information may additionally include, but is not limited to ability to cipher/decipher broadcast Assistance Data);  
an indication of at least one Radio Access Technology (RAT) in which location assistance data is broadcast, wherein the UE currently has access to the at least one RAT
([0054] - The capabilities information may additionally include, but is not limited to 2) types of broadcast system supported (e.g. LTE)); or 
some combination of the foregoing
([0054] - The capabilities information may additionally include, but is not limited to all of the capabilities above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, in view of Kim, which includes a mobile device requesting/receiving assistance data associated with the mobile device’s capabilities, to include Edge’s teaching of receiving location assistance data via broadcast comprising at least one of an identification of several types of assistance data, for the benefit of enabling broadcasting for LCS Assistance Data for enabling: faster and more accurate location; use of target based position methods such as GNSS; offloading of Location Servers; an ability to charge for some/all broadcast assistance if ciphering is used; and an ability to support roamers as well as home subscribers in the serving network (see [0005]). 

Regarding claim 19, Ryden, in view of Kim, and further in view of Edge, teaches the UE of claim 18.  
Edge further teaches 
wherein the first set of location assistance data comprises fifth types of location assistance data, 
wherein the fifth types of location assistance data are included within one or more of 
the first types of location assistance data
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data and 2) types of broadcast system supported (e.g. SIB)), 
the second types of location assistance data
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data 2) types of broadcast system supported (e.g. SIB) and 3) ability to cipher/decipher broadcast Assistance Data), 
the third types of location assistance data
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data and 2) types of broadcast system supported (e.g. SIB)) and 
the fourth types of location assistance data
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data 2) types of broadcast system supported (e.g. SIB) and 3) ability to cipher/decipher broadcast Assistance Data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, in view of Kim, and further in view of Edge, which includes a mobile device requesting/receiving assistance data associated with the mobile device’s capabilities, to include Edge’s teaching of receiving location assistance data via broadcast comprising at least one of an identification of several types of assistance data, for the benefit of enabling broadcasting for LCS Assistance Data for enabling: faster and more accurate location; use of target based position methods such as GNSS; offloading of Location Servers; an ability to charge for some/all broadcast assistance if ciphering is used; and an ability to support roamers as well as home subscribers in the serving network (see [0005]).

Regarding claim 20, Ryden, in view of Kim, and further in view of Edge, teaches the UE of claim 18.  
Ryden further teaches
wherein at least one of the first types of location assistance data
([0081] – The positioning assistance data to be broadcasted may be defined in a System Information Block (SIB) which is dedicated to the positioning assistance information
[0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of: 
[0088] One block dedicated to A-GNSS
[0089] One block dedicated to DGNSS), 
the second types of location assistance data, 
the third types of location assistance data or 
the fourth types of location assistance data 
comprise assistance data for at least one position method.

Regarding claim 21, Ryden, in view of Kim, and further in view of Edge, teaches the UE of claim 20.  
Ryden further teaches
wherein the at least one position method comprises 
UE assisted Global Navigation Satellite System (A-GNSS)
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of: 
[0088] One block dedicated to A-GNSS), 
UE based A-GNSS
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of: 
[0088] One block dedicated to A-GNSS
[0089] One block dedicated to DGNSS), 
UE assisted Observed Time Difference of Arrival (OTDOA)
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to OTDOA assistance information), 
UE based OTDOA
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to OTDOA assistance information), 
UE assisted Wireless Local Area Network (WLAN), 
UE based WLAN, 
UE assisted Enhanced Cell ID (ECID), 
UE based ECID, 
UE assisted Real Time Kinematics (RTK)
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to RTK data), 
UE based RTK
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to RTK data), 
UE assisted Precise Point Positioning (PPP)
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0090] - One block to a more accurate satellite info called Precise Point Positioning (PPP) info), 
UE based PPP
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0090] - One block to a more accurate satellite info called Precise Point Positioning (PPP) info), or
Differential GNSS (DGNSS)
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to DGNSS), or
a combination thereof.
 	

Ryden further teaches wherein
the indication of the level of support by the UE for receiving the location assistance data via broadcast further comprises an identification of at least one Global Navigation Satellite System (GNSS) for which the UE can receive at least one of 
the first types of location assistance data
([0081] – The positioning assistance data to be broadcasted may be defined in a System Information Block (SIB) which is dedicated to the positioning assistance information
[0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of: 
[0088] One block dedicated to A-GNSS
[0089] One block dedicated to DGNSS), 
the second types of location assistance data, 
the third types of location assistance data or 
the fourth types of location assistance data.

Regarding claim 23, Ryden, in view of Kim, teaches the UE of claim 15.
Ryden, in view of Kim, does not teach
wherein the at least one processor is further configured to receive via the at least one wireless transceiver a second set of location assistance data from the location 
obtain via the at least one wireless transceiver at least some of the location information based at least in part on the first set of location assistance data and the second set of location assistance data.
In the same field of endeavor, Edge teaches the limitations not taught by Ryden, in view of Kim, including
wherein the at least one processor is further configured to receive via the at least one wireless transceiver a second set of location assistance data from the location server, wherein the second set of location assistance data comprises location assistance data not received in the first set of location assistance data
([0105] – A broadcast Assistance Data message (e.g. as broadcast according to FIG. 6 or FIG. 8) may comprise, a) an unencapsulated and unciphered LPP Provide Assistance Data message, b) an unencapsulated and unciphered LPP/LPPe Provide Assistance Data message, c) an encapsulated LPP Provide Assistance Data message that may optionally be ciphered and/or digitally signed, or d) an encapsulated LPP/LPPe Provide Assistance message that may optionally be ciphered and/or digitally signed
[0106] - Broadcast capable UEs may be informed of the variant being used by a server by point to point means--e.g. whether the server uses variant (a), (b), (c) or (d) above (received point to point instead of via broadcast, like previously)), and 

([0105] – The unenapsulated and unciphered information is used as location assistance data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, in view of Kim, which includes a mobile device requesting/receiving assistance data associated with the mobile device’s capabilities, to include Edge’s teaching of receiving location assistance data via broadcast comprising at least one of an identification of several types of assistance data, for the benefit of enabling broadcasting for LCS Assistance Data for enabling: faster and more accurate location; use of target based position methods such as GNSS; offloading of Location Servers; an ability to charge for some/all broadcast assistance if ciphering is used; and an ability to support roamers as well as home subscribers in the serving network (see [0005]).

Regarding claim 24, Ryden, in view of Kim, and further in view of Edge, teaches the UE of claim 23.  
Ryden further teaches
Wherein the at least one processor is further configured to transmit capability information to the location server comprising an indication of a level of support by the UE for receiving location assistance data via broadcast
([0093] - The wireless device 10 and location server 15, being an example of the network node, optionally exchange capability information (actions 51 and 52) before the wireless device 10 requests assistance data).

Edge further teaches
wherein the second set of location assistance data is determined by the location server based at least in part on the capability information
([0106] - Broadcast capable UEs may be informed of the variant being used by a server by point to point means--e.g. whether the server uses variant (a), (b), 
(c) or (d) above.  Target UEs that have minimal broadcast capability (e.g. that 
do not support reception of Assistance Data point to point related to broadcast 
support and do not support variants (c) and (d) above) may assume the unencapsulated variant (a) or (b)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, in view of Kim, and further in view of Edge, which includes a mobile device requesting/receiving assistance data associated with the mobile device’s capabilities, to include Edge’s teaching of receiving location assistance data via broadcast comprising at least one of an identification of several types of assistance data, for the benefit of enabling broadcasting for LCS Assistance Data for enabling: faster and more accurate location; use of target based position methods such as GNSS; offloading of Location Servers; an ability to charge for some/all broadcast assistance if ciphering is used; and an ability to support roamers as well as home subscribers in the serving network (see [0005]).

Regarding claim 26, Ryden, in view of Kim, teaches the UE of claim 15.  
Ryden, in view of Kim, does not teach
the at least one processor is further configured to
receive via the at least one wireless transceiver a request for the capability information from the location server, 
the capability information comprising an indication of a level of support by the UE for receiving location assistance data via broadcast; and
transmit via the at least one wireless transceiver the capability information in response to receiving the request.
In the same field of endeavor, Edge teaches the limitations not taught by Ryden, in view of Kim, including
the at least one processor is further configured to
receive via the at least one wireless transceiver a request for the capability information from the location server
([0054] - the Location Server 215 may instigate the capabilities exchange protocol between the Location Server 215 and the UE 220), 
the capability information comprising an indication of a level of support by the UE for receiving location assistance data via broadcast 
([0054] - The Location Server 215 may instigate the capabilities exchange protocol between the Location Server 215 and the UE 220.  The capabilities exchange shown in steps 204 and 205 enable Location Server 215 to discover which types of assistance UE 220 is able to receive using broadcast over different broadcast systems)); and 
transmit via the at least one wireless transceiver the capability information in response to receiving the request
([0054] - The capabilities exchange shown in steps 204 and 205 enable Location Server 215 to discover which types of assistance UE 220 is able to receive using broadcast over different broadcast systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, in view of Kim, which includes a mobile device requesting/receiving assistance data associated with the mobile device’s capabilities, to include Edge’s teaching of receiving location assistance data via broadcast comprising at least one of an identification of several types of assistance data, for the benefit of enabling broadcasting for LCS Assistance Data for enabling: faster and more accurate location; use of target based position methods such as GNSS; offloading of Location Servers; an ability to charge for some/all broadcast assistance if ciphering is used; and an ability to support roamers as well as home subscribers in the serving network (see [0005]).

Regarding claim 27, Ryden, in view of Kim, teaches the UE of claim 15.  Ryden, in view of Kim, does not teach
wherein at least a portion of the first set of location assistance data is ciphered,
the at least one processor is further configured to receive via the at least one wireless transceiver at least one ciphering key, and

In the same field of endeavor, Edge teaches the limitations not taught by Ryden, in view of Kim, including 
wherein at least a portion of the first set of location assistance data is ciphered,
the at least one processor is further configured to receive via the at least one wireless transceiver at least one ciphering key
([0140] - The Assistance Data included in the broadcast message is key value stored on the device (which may be the same as the ciphering key value used by the server), and
decipher the at least the portion of the first set of location assistance data based on the at least one ciphering key
([0140] - The Assistance Data included in the broadcast message is deciphered using a deciphering key value stored on the device (which may be the same as the ciphering key value used by the server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, in view of Kim, which includes a mobile device requesting/receiving assistance data associated with the mobile device’s capabilities, to include Edge’s teaching of receiving location assistance data via broadcast comprising at least one of an identification of several types of assistance data, for the benefit of enabling broadcasting for LCS Assistance Data for enabling: faster and more accurate location; use of target based position methods such as GNSS; offloading of Location Servers; an ability to charge for some/all broadcast .

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ryden, in view of Kim, and further in view of Edge, and further in view of Sendonaris, et al (US PG Publication 2016/0109582), hereafter Sendonaris.
	Regarding claim 11, Ryden, in view of Kim, and further in view of Edge, teaches the method of claim 10.
Ryden, in view of Kim, and further in view of Edge, does not teach wherein the second set of location assistance data comprises at least one ciphering key, wherein at least a portion of the first set of location assistance data is ciphered, and further comprising deciphering the at least the portion of the first set of location assistance data based on the at least one ciphering key.
In the same field of endeavor, Sendonaris teaches the limitations not taught by Ryden, in view of Kim, and further in view of Edge, including 
the second set of location assistance data comprises at least one ciphering key
([0061] – A user device receives assistance data that is used for computing the location of the user device
[0068] - Encrypted data received from WAPS signals (1st location assistance data) and pressure and temperate measurements (2nd location assistance data)), wherein 
at least a portion of the first set of location assistance data is ciphered
([0061] – The encrypted data includes the data received from WAPS signals (1st location assistance data)), and 
further comprising deciphering the at least a portion of the first set of location assistance data based on the at least one ciphering key
([0061] - When the encrypted data includes the data received from the WAPS signals (1st location assistance data), the user device decrypts the WAPS signals (1st location assistance data)). 
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, in view of Kim, and further in view of Edge, which includes a mobile device requesting/receiving assistance data associated with the mobile device’s capabilities, to include Sendonaris’s teaching of determining a location of a user equipment using encrypted location assistance data, for the benefit of reducing search time in order to simplify an encryption-decryption conditional access architecture (see [0075]).
		
	Regarding claim 25, Ryden, in view of Kim, and further in view of Edge, teaches the UE of claim 24.
Ryden, in view of Kim, and further in view of Edge, does not teach wherein the second set of location assistance data comprises at least one ciphering key, wherein at least a portion of the first set of location assistance data is ciphered, and wherein the at least one processor is further configured to decipher the at least the portion of the first set of location assistance data based on the at least one ciphering key.
In the same field of endeavor, Sendonaris teaches the limitations not taught by Ryden, in view of Kim, and further in view of Edge, including wherein 

([0061] – A user device receives assistance data that is used for computing the location of the user device
[0068] - Encrypted data received from WAPS signals (1st location assistance data) and pressure and temperate measurements (2nd location assistance data)), 
wherein at least a portion of the first set of location assistance data is ciphered
([0061] – The encrypted data includes the data received from WAPS signals (1st location assistance data)), and 
wherein the at least one processor is further configured to decipher the at least the portion of the first set of location assistance data based on the at least one ciphering key
([0061] - When the encrypted data includes the data received from the WAPS signals (1st location assistance data), the user device decrypts the WAPS signals (1st location assistance data)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, in view of Kim, and further in view of Edge, which includes a mobile device requesting/receiving assistance data associated with the mobile device’s capabilities, to include Sendonaris’s teaching of determining a location of a user equipment using encrypted location assistance data, for the benefit of reducing search time in order to simplify an encryption-decryption conditional access architecture (see [0075]).


Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ryden, in view of Kim, and further in view of Siomina, et al (US PG Publication 2015/0099540), hereafter Siomina.

Regarding claim 31, Ryden, in view of Kim, teaches the method of obtaining location information of claim 1.  
Ryden, in view of Kim, does not teach
wherein the first set of location assistance data further comprises PRS bandwidth information.
In the same field of endeavor, Siomina teaches the limitations not taught by Ryden, in view of Kim, including
wherein the first set of location assistance data further comprises PRS bandwidth information
([0035] - The positioning node 15 then adds this at least one cell into the positioning assistance data and information related to the at least one cell.  Information may comprise bandwidth of the at least one cell, bandwidth of a Positioning Reference Signal (PRS) of the at least one cell
[0110] - Step 302.  The user equipment 10 may acquire the system frame number of at least one cell, e.g. a reference cell, comprised in the positioning assistance data by reading system information of a broadcast channel of the cell).


Regarding claim 32, Ryden, in view of Kim, teaches the UE of claim 15.  
Ryden, in view of Kim, does not teach
wherein the first set of location assistance data further comprises PRS bandwidth information.
In the same field of endeavor, Siomina teaches the limitations not taught by Ryden, in view of Kim, including
wherein the first set of location assistance data further comprises PRS bandwidth information
([0035] - The positioning node 15 then adds this at least one cell into the positioning assistance data and information related to the at least one cell.  Information may comprise bandwidth of the at least one cell, bandwidth of a Positioning Reference Signal (PRS) of the at least one cell
[0110] - Step 302.  The user equipment 10 may acquire the system frame number of at least one cell, e.g. a reference cell, comprised in the positioning assistance data by reading system information of a broadcast channel of the cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryden, in view of Kim, which includes a mobile device requesting/receiving assistance data associated with the mobile device’s capabilities, to include Siomina’s teaching of transmitting PRS assistance data to a mobile device that includes PRS bandwidth information, for the benefit of enabling positioning of the user equipment in a radio communications network (see [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Siomina, et al (US PG Publication 2012/0149392), hereafter Siomina, teaches position node for sending positioning assistance data to a user equipment for performing positioning measurements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 10 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641